                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MOHAWK SPRING DIVISION OF MW                   )
INDUSTRIES, INC.,                              )
                                               )
                              Plaintiff,       )
       v.                                      )           No. 17-cv-9227
                                               )
ZD INTEGRATED CIRCUITS,                        )           Honorable John Robert Blakey
INCORPORATED,                                  )
                                               )
                              Defendant.       )

                       AGREED MOTION TO ENTER JUDGMENT

       Plaintiff Mohawk Spring Division of MW Industries, Inc. (“MWI”), by its attorneys Ice

Miller LLP, hereby submits this Agreed Motion to Enter Judgement, and states as follows:

       1.      The Court granted summary judgment in favor of the Plaintiff on December 10,

2018. (Dkt. #42). In the Order entering summary judgment, the Court stated that it will enter

judgment in Plaintiff’s favor in the amount of $960,284.04, plus interest, calculated consistent

with the Supply Agreement. The Court instructed the parties to meet and confer and provide the

exact amount of interest.

       2.      Since the Court’s order, the parties have met and conferred and agree and

stipulate that the Judgment amount (inclusive of interest, fees, costs, etc.) is $1,071,029.58 and

request this Court enter Judgment in the amount of $1,071,029.58 in favor of Plaintiff

MOHAWK SPRING DIVISION OF MW INDUSTRIES, INC.

       3.      A copy of the Proposed Judgment setting forth the above agreed to terms is being

filed simultaneously with this motion.

       4.      Defendant ZD Integrated, Incorporated has reviewed and consented to this motion

and entry of the attached Judgment.



                                                   1
       FOR THE FOREGOING REASONS, Plaintiff Mohawk Spring Division of MW

Industries, Inc. requests that the Court enter Judgment in the amount of $1,071,029.58 and

provide all further relief that the Court deems just and proper.

Dated: January 18, 2019                       Respectfully submitted,

                                              MOHAWK SPRING DIVISION OF
                                              MATTHEW WARREN, INC. dba MW
                                              INDUSTRIES, INC.


                                              By:    /s/ Heather L. Maly
                                                       One of Its Attorneys
Heather L. Maly
ICE MILLER LLP
200 West Madison, Suite 3500
Chicago, Illinois 60606
(312) 726-8107
Heather.Maly@icemiller.com


Drew Miroff (to be admitted pro hac vice)
ICE MILLER LLP
One American Square, Suite 2900
Indianapolis IN 46282-0200
(317) 236-2267
Drew.Miroff@icemiller.com




                                                 2
                              CERTIFICATE OF SERVICE

        The undersigned attorneys, certifies that on January 18, 2019, she caused a true and
correct copy of the foregoing to be served via electronic mail upon:

Timothy W. Weber (admitted pro hac vice)       Karl W. Roth
Weber, Crabb & Wein, P.A.                      William P. Floley
5999 Central Ave., Suite 203                   Roth Law Group LLC
St. Petersburg, FL 33710                       150 N Michigan Ave, #800
(727) 828-9919                                 Chicago, Illinois 60601
(727) 828-9924 (facsimile)                     (312) 419-9599
timothy.weber@webercrabb.com                   (312) 419-9559 (facsimile)
                                               kwr@rothlawgroup.com
                                               wpf@rothlawgroup.com




                                                        /s/ Heather L. Maly
                                                        Heather L. Maly




C\1297335.2
